DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.  Claims 1-3, 6-7, 9-11, 14 and 18 are examined.
Drawings
Figures 2-5 are objected to as failing to comply with 37 CFR 1.84(p)(1) because they do not include reference character for “an outer case structure”.  
Figures 2-5 are objected to under 37 CFR 1.83(a) because they do not show reference character for “an outer case structure” and therefore, it is unclear to identify and relate to the following claimed recitations of independent claims 1, 9 and 18: “the insulated pipe is located between the inner case structure and an outer case structure of the high pressure compressor”.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112




The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-7, 9-11, 14 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent Claims 1, 9 and 18, the recitation “the insulated pipe is located between the inner case structure and an outer case structure of the high pressure compressor” (ll. 12-13 in claim 1, ll. 17-18 in claim 9, and ll. 11-12 in claim 18) contains subject matter which was not described in the specifications and therefore are deemed as being new matter and invoking 35 U.S.C. 112(a) rejection for new matter.  
Applicant’s does not disclose in specification and in drawings that the insulated pipe is located between the inner case structure and an outer case structure of the high pressure compressor.  Specification, in Para. [0044], discloses that insulated pipes 82 only receive the bleed air after it has cooled the inner case structure 78.  Applicant’s Figures 2 &3, appear to show the insulated pipes 82 being connected to the inner case structure 78, but are unclear what the outer case structure of the high pressure compressor is, as claimed.  Therefore the limitation of “the insulated pipe is located between the inner case structure and an outer case structure of the high pressure compressor” appears to be new matter.  The foregoing is interpreted in accordance with the claim rejections below. 
Claims 2-3 and 6-7 are rejected under 35 U.S.C. 112(a) based on their dependency on claim 1.
Claims 10-11 and 14 are rejected under 35 U.S.C. 112(a) based on their dependency on claim 9.
Claim Rejections - 35 USC § 102







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-7, 9, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mondal 2017/0268535. It is noted that Applicant’s Arguments have been addressed in the Advisory Action, previously mailed. There were no new Argumetns included with the filing of the RCE.
Regarding Claims 1 and 9, Mondal teaches a gas turbine engine 110, comprising: 
a fan section 138; 
a compressor section 122, 124, the compressor section having a low pressure compressor 122 and a high pressure compressor 124; 
a combustor section 126; 
a turbine section 128, 130; and
 the high pressure compressor 124 includes a clearance control system 151 (seen in Figs. 2-3), the clearance control system 151 comprising: 
a control valve 161 fluidly coupled to a source 322 of bleed air 165 of the high pressure compressor 124, the control valve configured for movement between a first position (partially closed) and a second position (closed valve at point where 157 meets 161) ([0032-0037]; Fig. 3); 
an insulated pipe [b] fluidly coupled to the control valve 161 (Annotated Fig. 3, below.  Portion of element 330 that is marked [b] is the insulated pipe that is located between the inner structure [a] and the outer case structure made up of elements 118 and 330 and fluidly coupled to the control valve 161 through element 157); and 
the control valve 161 redirects a portion of the source 322 of bleed air 165 towards an inner case structure [a] ([a] is the entire plenum are 216 comprised of elements 118, 218, 312, and 314; see Annotated Fig. 3, below) of the high pressure compressor 124 and thereafter to the insulated16 pipe [b] when it is in the first position (partially closed), and the source 322 of bleed air 165 is not redirected towards the inner case structure [a] (going through pipe 159 only) of the high pressure compressor 124 and the insulated pipe [b] when the control valve is in the second position (closed valve at point where 157 meets 161), the insulated pipe [b] is located between the inner case structure [a] and an outer case structure 118, 330 of the high pressure compressor 124  ([0032-0037]; Annotated Fig. 3, below.  Portion of element 330 that is marked [b] is read as the insulated pipe that is located between the inner case structure [a] and the outer case structure made up of elements 118 and 330, because the inlet is radially below the outer case, and therefore between the inner case structure and the outer case structure.)

    PNG
    media_image1.png
    577
    921
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 3 of Mondal (US 2017/0268535)
Regarding Claims 6 and 14, Mondal teaches the invention as claimed and as discussed above for claims 1 and 9, respectively, and Mondal further teaches
the source 322 of bleed air 165 is redirected to the control valve 161 without it being mixed with any other source of bleed air ([0035]; Fig. 3).
Regarding Claim 7, Mondal teaches the invention as claimed and as discussed above for claim 1, and Mondal further teaches
the insulated pipe [b] thermally insulates (implicit; seen in Fig. 3) the redirected portion 340 of the source of bleed air 165 from other sources of bleed air that are at a higher temperature (flow 332 going through pipe 159) than the redirected portion 340 of the source of bleed air 165 (Fig. 3.  Figure depicts insulated pipe [b], through which the redirected portion 340 of bleed air 165 flows through, is separate from the pipe 159 through which another bleed flow 322 portion of bleed air 165 at a higher temperature is flowing through, thus isolated from other bleed air that’s at a higher temperature.)
Regarding Claim 18, Mondal teaches a method of cooling a portion 216 of a high-pressure compressor 124 of a gas turbine engine 110, comprising: 
fluidly coupling a control valve 161 fluidly of a clearance control system 151 to a source 322 of bleed air 165 of the high-pressure compressor 124, the control valve 161 configured for movement between a first position (partially closed) and a second position (closed valve at point where 157 meets 161) ([0032-0037]; Fig. 3); 
fluidly coupling an insulated pipe [b] to the control valve 161 (Annotated Fig. 3, below.  Portion of element 330 that is marked [b] is the insulated pipe that is located between the inner structure [a] and the outer case structure made up of elements 118 and 330 and fluidly coupled to the control valve 161 through element 157); 
and redirecting a portion of the source 322 of bleed air 165 towards an inner case structure [a] ([a] is the entire plenum are 216 comprised of elements 118, 218, 312, 314 and 330; see Annotated Fig. 3, below) of the high pressure compressor 124 and thereafter to insulated pipe [b] when it is in the first position (partially closed), and the source 322 of bleed air 165 is not redirected towards the inner case structure [a] (going through pipe 159 only) of the high pressure compressor 124 and the insulated pipe [b] when the control valve is in the second position (closed valve at point where 157 meets 161), the insulated pipe [b] is located between the inner case structure [a] and an outer case structure 118, 330 of the high pressure compressor 124  ([0032-0037]; Annotated Fig. 3, below.  Portion of element 330 that is marked [b] is read as the insulated pipe that is located between the inner case structure [a] and the outer case structure made up of elements 118 and 330, because the inlet is radially below the outer case, and therefore between the inner case structure and the outer case structure.)


    PNG
    media_image1.png
    577
    921
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 3 of Mondal (US 2017/0268535)
While Mondal teaches an apparatus, it has been held that “if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device,” In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP 2212.02.
Mondal’s apparatus would, in its normal and usual operation, necessarily perform the claimed method.  Therefore, claim 18 is rejected as anticipated by Mondal.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over by Mondal, as applied to claims 1 and 9, respectively, and further in view of Mortzheim 6412270. 
Regarding Claims 2 and 10, Mondal teaches the invention as claimed and as discussed above for claims 1 and 9, respectively.  However, Mondal does not teach the source of bleed air is from a stage 3 of the high-pressure compressor.
Mortzheim teaches (in col. 1, l. 59 – col. 2, l. 17) that bleed air with a lower pressure and temperature is extracted from an early compressor stage in order to cool downstream components.  The lower pressure and temperature of the bleed air, provide an advantage of less amount of the bleed air being required for cooling downstream components and improving performance and live span of the cooled components.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify source 322 of bleed air 165 of Mondal and incorporate Mortzheim’s teachings to have the source 322 of bleed air 165 be from stage 3 of the high pressure compressor 124, in order to reduce the amount of bleed air required for cooling and to improve the live span and performance of the cooled components (Mortzheim; Col. 2 ll. 15-17).
Therefore, the prior art recognizes the location where the bleed air is extracted from, referred as the stage of the high-pressure compressor, to be a result effective variable that affects the amount of bleed air required used cooling and affecting the live span and performance of the cooled components, therefore lending itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of “the source of bleed air is from a stage 3 of the high-pressure compressor” is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Regarding Claims 3 and 11, Mondal teaches the invention as claimed and as discussed above for claims 1 and 9, respectively.  However, Mondal does not teach the inner case structure is a stage 6 inner case structure of the high-pressure compressor.
Mortzheim teaches (in col. 1, l. 59 – col. 2, l. 17) that bleed air with a lower pressure and temperature is extracted from an early compressor stage in order to cool downstream components.  The lower pressure and temperature of the bleed air, provide an advantage of less amount of the bleed air being required for cooling downstream components and improving performance and live span of the cooled components.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the inner case structure [a] of the high pressure compressor 124 of Mondal and incorporate Mortzheim’s teachings to have inner case structure [a] be a stage 6 inner case structure [a] of the high pressure compressor 124, in order to provide cooling to the components located in stage 6 and improve the live span and performance of the cooled components (Mortzheim; Col. 2 ll. 15-17). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                     

/JACEK LISOWSKI/Examiner, Art Unit 3741 

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741